DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18, 20, and 22-25 are pending.
Claims 19 and 21 are cancelled.
Claims 5, 10-12, 15-18, 20, 22, and 25 are withdrawn as being directed to a non-elected invention, the election having been made on 3/02/2020. The new claim 25 does not read on the scope of the elected species; thus, claim 25 is further withdrawn.
Claims 1-4, 6-9, 13-14, and 23-24 have been examined.

Priority
This application is a CON of PCT/US2017/036393 filed on 06/07/2017.
PCT/US2017/036393 has PRO 62/348,030 filed on 06/09/2016.

Withdrawn Rejection
The rejection of claims 1-2, 4, 6, 8-9, and 13-14 under 35 U.S.C. 103 as being unpatentable over Sheu et al. (Sheu-NPL) in view of Galley and Sheu et al. (US 2006/0160748 A1) is withdrawn because none of the references explicitly teaches a protection group.


Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 6-9, 13-14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sheu et al. (Biochimica et Biophysica Acta 1762 (2006) 256-265, referred to Sheu-NPL, previously cited 1/27/2022) in view of Galley (Galley Critical Care 2010, 14:230, previously 
    PNG
    media_image1.png
    358
    413
    media_image1.png
    Greyscale
cited 1/27/2022) in view of  Sheu et al. (US 2006/0160748 A1, previously cited 1/27/2022). and further in view of Pinnen et al. (Arch. Pharm. Chem. Life Sci. 2011, 11, 139–148, previously cited 1/27/2022.).
Claim 1 is drawn to a compound structure of Formula 1A as follows.
Sheu-NPL teaches targeting antioxidants to mitochondria (Title). Sheu et al. teach an antioxidant peptide conjugate comprising a short peptide of glutathione analog covalently linked to a mitochondria-targeted and positively charged moiety (p265, Fig 5). Sheu-NPL further teaches an alternative mitochondria-targeting moiety is triphenylphosphonium (TPP, PPh3 used in the instant claims) shown above (p260, Fig 3).

    PNG
    media_image2.png
    392
    340
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    177
    692
    media_image3.png
    Greyscale
Sheu-NPL does not explicitly teach to beneficially select triphenylphosphonium as a mitochondria-targeting moiety conjugated to an antioxidant peptide of glutathione.
Similarly, Galley teaches targeting antioxidants to mitochondria (Title). Galley teaches if an antioxidant is attached to triphenylphosphonium (TPP), it accumulates several hundred-fold within mitochondria matrix shown as follows (p4, Fig 2). Because Galley teaches TPP is able to enhance the delivery of a conjugated antioxidant into mitochondria by several hundred-fold, one of ordinary skill in the art before the effective filing date of this instant invention would have found it obvious to beneficially select TPP as a mitochondria targeted moiety to deliver an antioxidant of glutathione into mitochondria. 
Sheu-NPL in view of Galley do not explicitly teach a linking moiety for conjugation of triphenylphosphonium (TPP) to an antioxidant peptide.

    PNG
    media_image4.png
    301
    307
    media_image4.png
    Greyscale
Similarly, Sheu et al. teach selective delivery of antioxidant peptide into mitochondria
    PNG
    media_image5.png
    153
    360
    media_image5.png
    Greyscale
 (Abstract). Sheu et al. teach the use of a linker between the antioxidant peptide (e.g., GSH) and the mitochondria targeting moiety (e.g., Galley’s triphenylphosphonium). Sheu et al. further teach a linker can be an unsubstituted alkyl (Z1-Z2) or a substituted alkyl chain with an amide bond Z1-N(H)-CO-Z2, or Z1- CO-N(H)-Z2 , and Z1 = a link (a bond) and Z2 = C1-10 hydrocarbon [0022], reading on a structure of compound formula 1A in claims 1 and 2. Alternative, the C-terminal positively charged choline moiety is substituted by the other mitochondria-targeting moiety of TPP+ and conjugated to GSH peptide via an ester bond further reading on formula 1A in claim 1.

    PNG
    media_image6.png
    141
    427
    media_image6.png
    Greyscale
Sheu-NPL in view of Galley and Sheu et al. do not teach a protection group for the carboxylic acid. 
Similarly, Pinnen et al. show a glutathione (GSH) analog covalently conjugated to a neuron targeting moiety of ibuprofen (IBU) via an amide bond with the structure above (Abstract; p141, Fig 1). Pinnen et al. show a covalently conjugated targeting moiety does not negatively affect scavenger activity of GSH. Furthermore, Pinnen et al. show OMe modified 
    PNG
    media_image7.png
    236
    388
    media_image7.png
    Greyscale
carboxylic acid in GSH has higher bioactivity of scavenging free radicals compared to the unmodified GSH as follows (p141, Fig 2). Because Pinnen et al. teach (i) a targeting moiety linked to a glutathione via an amide bond does not affect bioactivity of GSH to scavenge free radicals and (ii) OMe-modified GSH has higher activity than free GSH, one of ordinary skill in the art before the effective filing date would have found it obvious to conjugate the mitochondria-targeting moiety of TPP to OMe protected GSH leading to a peptide conjugate as follows, reading on R1-2 = methyl and R3=H in claims 1-3, 7, and 24.

    PNG
    media_image8.png
    100
    311
    media_image8.png
    Greyscale

One of ordinary skill in the art would have found it obvious to select a mitochondria targeted moiety of triphenylphosphonium for delivery of a GSH because (a) Sheu et al. teach an anti-oxidant glutathione analog covalently linked to a mitochondria-targeted and positively charged moiety choline (p265, Fig 5) or triphenylphosphonium, TPP/PPh3, (p260, Fig 3) and (b) Galley teaches the use of triphenylphosphonium (TPP) to deliver an antioxidant compound into mitochondria (p4, Fig 2). The combination would have reasonable expectation of success because both references teach targeting antioxidants to mitochondria. 
One or ordinary skill in the art before the effective filing date of this invention would have further found it obvious to conjugate a GSH peptide to a mitochondria moiety via an amide bond because Sheu et al. suggest a COOH functionalized mitochondria-targeting moiety (e.g., TPP) can be used for site-specific conjugation to the amino group of a compound via a NH-CO or CO-NH bond to avoid the interference between antioxidant activity and transportation to mitochondria [0022]. The conjugation would have reasonable expectation of success because Sheu et al. teach the use of an amide bond of Z1-N(H)-CO-Z2 (Z1 as a link or bond) to generate a mitochondria-targeted peptide [0022].
One or ordinary skill in the art before the effective filing date of this invention would have further found it obvious to modify carboxylic acids of the mitochondria targeting GSH compound as taught by Sheu-NPL in view of Galley and Sheu et al. with Pinnen’s OMe protection group because Pinnen et al. show OMe modified carboxylic acid in GSH has higher bioactivity of scavenging free radicals compared to the unmodified GSH as follows (p141, Fig 2). The combination would have reasonable expectation of success because the references teach GSH as a therapeutic agent.
With respect to claims 4 and 8, Sheu et al. teach the linker-targeting moiety X structure comprising C(O)-aliphatic (alkyl)-TPP+.
With respect to claim 6, Sheu’s oxidant peptide of glutathione reads on R1=R2=H and n=0 (S linked to H as n=0, defined in the SPEC page 15, line 8-9).
With respect to claim 9, the combined references teach a glutathione-TPP conjugate, reading on R1=R2=H in the compound Formula 3A.
With respect to claim 13, Sheu et al. teach the mitochondria-targeting peptide composition further comprising its pharmaceutically acceptable salt, as well as a pharmaceutically acceptable carrier [0030].
With respect to claim 14, Sheu et al. teach the mitochondria-targeting peptide composition in a combination with a compound of N-acetylcysteine [0028].

Applicant’s Arguments
(i)	One of ordinary skill in the art would appreciate that GSH is a large molecule that is charged at physiological pH and would not be expected to cross a lipid membrane, particularly not the double membrane system of the mitochondria because (a) GSH must be transported into mitochondria by the dicarboxylate carrier protein, which primarily transports negatively charged substrates like glutamate in Beckman’s declaration (Remarks, p26, para 2-3) and (b) It is not obvious that a positively-charged TPP group would deliver GSH into the mitochondrial matrix, and further, there would be no motivation to substitute the choline of Sheu-NPL with a TPP moiety (Remarks, p26, last para). 
(ii)	Sheu-NPL does not teach that TPP is an alternative mitochondria-targeting moiety that could be used with GSH with any reasonable expectation of success. TPP is only taught in the context of lipophilic antioxidants, such as MitoQ or MitoVit E (see, e.g., pg. 260 of Sheu-NPL). Applicant asserts that one of ordinary skill in the art would not reasonably expect success in delivering GSH to the mitochondria, particularly when Sheu-NPL only shows that TPP-mediated mitochondrial delivery works for the structurally distinct MitoQ or MitoVit E compounds (Remarks, p27, para 1).
(iii)	Further, the lipophilic molecules of Sheu-NPL or Sheu et al. (e.g., MitoQ) are fundamentally different from GSH. As confirmed by Dr. Beckman, all of these characteristics suggest that a TPP-conjugated GSH compound would not enter or accumulate in mitochondria as effectively as a TPP-conjugated lipophilic antioxidant (Remarks, p27, para 2).
(iv)	A person of ordinary skill in the art would instead expect that TPP-conjugated GSH would not penetrate membranes at a therapeutically useful rate, particularly because of its multiple hydrophilic functional groups spanning the length of the molecule, several of which are charged at physiological pH (e.g., carboxylates and amines), the fact that a TPP-conjugated GSH would be more sterically demanding than MitoQ, and GSH's high conformational freedom." (Remarks, p27, 2nd last para).
(v)	However, that person would also expect that a high dose of GSH-TPP would not be practicable or safe as it would result in high concentrations of TPP (which is positively charged) and high TPP concentrations are known in the art to cause catastrophic depolarization of mitochondrial membranes (which are negatively charged). (Remarks, p28, para 2).
(vi)	Galley only teaches lipophilic cations conjugated to TPP (e.g., MitoQ; see, Galley, pg. 4 and Figure 2), and thus Applicant disagrees with the Office's assertion for similar reasons as discussed above. A person of ordinary skill in the art would recognize that similar activity is not guaranteed when compounds are significantly structural distinct (such as GSH and Galley's compounds). A targeting and membrane-permeating strategy that works for a lipophilic antioxidant cannot be assumed to work for GSH simply because both might exhibit "antioxidant activity." (Remarks, p28, last para bridging to p29, para 1).
(vii)	The Office misconstrues Sheu et al. in arriving at its conclusion that this document teaches using a linker between the antioxidant peptide (e.g., GSH) and the mitochondria targeting moiety because alleged modifications to the cited documents (see below) do not read on claim 1 because claim 1 requires at least one R group to be a protecting group (Remarks, p29, Session 3, para 2).
(viii)	Sheu et al. cannot teach or suggest the linker-X group as recited in claim 1 because Sheu et al. does not teach or suggest conjugation of TPP to GSH because (a) no motivation or reasonable expectation of success in using an alkane linker to provide cleavable TPP (Remarks, p30, whole page bridging to p31, para 1) and (b) no motivation or reasonable expectation of success in modifying the TPP group of Sheu-NPL with a cleavable linker in view of Pinnen (Remarks, p31, para 2).
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because (a) the argument is not commensurate in scope of the claims as applicant’s claims are directed to GSH conjugated to a mitochondria targeting moiety, not GSH as argued by applicant and (b) Sheu-NPL teaches a short peptide of glutathione analog covalently linked to a mitochondria-targeted and positively charged moiety of choline (p265, Fig 5) or triphenylphosphonium/TPP/PPh3 (p260, Fig 3), demonstrating a motivation to used either choline or an obvious variant of triphenylphosphonium/TPP/PPh3 as a mitochondria targeting moiety conjugated to a glutathione analog.
Applicant’s argument (ii) is false Sheu-NPL teaches a short peptide of glutathione analog covalently linked to a mitochondria-targeted and positively charged moiety of choline (p265, Fig 5) or triphenylphosphonium/TPP/PPh3 (p260, Fig 3), not limited to MitoQ or MitoVit E compounds as argued by applicant. Furthermore, applicant failed to provide any data to show the prior art TPP-glutathione conjugate loss of antioxidant activity.
Applicant’s argument (iii) is not persuasive because Sheu-NPL teaches a short peptide of glutathione analog covalently linked to a mitochondria-targeted and positively charged moiety of choline (p265, Fig 5) or triphenylphosphonium/TPP/PPh3 (p260, Fig 3). Furthermore, applicant failed to provide a direct data to show TPP-conjugated GSH loss of antioxidant activity.
Applicant’s argument (iv) is not persuasive because applicant failed to provide a direct data of TPP-conjugated GSH for failing to penetrate plasma membrane to support the argument. Furthermore, neither the prior arts nor the claims require an antioxidant MUST be 100% delivered into mitochondria to perform the intended use as an antioxidant.
Applicant’s argument (v) is not persuasive because the limitation of dosage as argued by applicant is not found in the claims.
Applicant’s argument (vi) is not persuasive because applicant argued a single reference of Gallery alone; whereas, the rejection is based on Sheu-NPL in view of Galley in view of Sheu et al. and Pinnen et al. In particular, Sheu-NPL teaches a short peptide of glutathione analog covalently linked to a mitochondria-targeted and positively charged moiety of choline (p265, Fig 5) or triphenylphosphonium/TPP/PPh3 (p260, Fig 3). Pinnen et al. teach OMe protection of carboxylic acids in a glutathione conjugate (p141, Fig 1).

    PNG
    media_image7.png
    236
    388
    media_image7.png
    Greyscale
Applicant’s argument (vii) is not persuasive because Sheu et al. teach a conjugated glutathione can be N-acetyl glutathione, which is a protected glutathione [0019]. Pinnen et al. show a covalently conjugated targeting moiety does not negatively affect scavenger activity of GSH and further show OMe modified carboxylic acid in GSH (codrug 1) has higher bioactivity of scavenging free radicals compared to the unmodified GSH (p141, Fig 2).
Applicant’s argument (viii) is not persuasive because (a) Sheu et al. further teach a linker can be an unsubstituted alkyl (Z1-Z2) or a substituted alkyl chain with an amide bond Z1-N(H)-CO-Z2, or Z1- CO-N(H)-Z2 , and Z1 = a link (a bond) and Z2 = C1-10 hydrocarbon [0022], not limited to an alkane linker as argued by applicant and (b) Pinnen et al. is recited to show OMe modified carboxylic acid in GSH has higher bioactivity of scavenging free radicals compared to the unmodified GSH (p141, Fig 2), serving as a motivation to modify carboxylic acid as OMe.

Response to Applicant’s Declaration
Applicant’s declaration 6 is not persuasive because applicant argues a limitation not in the rejected claims. Furthermore, both choline and TPP are used as the mitochondria targeting moiety to deliver an antioxidant. Neither the prior arts nor the claims require an antioxidant MUST be 100% delivered into mitochondria to perform the intended use as an antioxidant. Finally, applicant failed to provide any data to support the argument.
Applicant’s declaration 7 is not persuasive because prior art is presumed to be operable/enabling. See MPEP 2121 (I). Sheu-NPL teaches a short peptide of glutathione analog covalently linked to a mitochondria-targeted and positively charged moiety of choline (p265, Fig 5) or triphenylphosphonium/TPP/PPh3 (p260, Fig 3). Furthermore, applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s declaration 8 is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s declaration 9 is not persuasive because (a) Sheu-NPL teaches a short peptide of glutathione analog covalently linked to a mitochondria-targeted and positively charged moiety of choline (p265, Fig 5) or triphenylphosphonium/TPP/PPh3 (p260, Fig 3) and (b) Neither the prior arts nor the claims require an antioxidant MUST be 100% delivered into mitochondria to perform the intended use as an antioxidant.
Applicant’s declaration 10 is not persuasive. Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., TPP-GSH less active than native GSH) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s declaration 11 is not persuasive because the argument of “Pinnen’s data is in vitro without enzyme-dependent functions and certainly does not suggest that GSH covalently attached to a "targeting moiety" would reasonably be expected to participate in GSH recycling that occurs inside the mitochondria” is not a limitation in the claims. Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123 (I).
Applicant’s declaration 12 is not persuasive because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For at least the reasons above, the arguments are not persuasive.
2.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sheu et al. (referred to Sheu-NPL) in view of Galley and Sheu et al. and in view of Pinnen et al. as applied to claims 1-4, 6-9, 13-14, 24 and further in view of Apostolova et al. (Antioxid Redox Signal. 2015 Mar 10; 22(8): 686–729, previously cited 1/27/2022.).
Claim 23 is drawn to drawn a mitochondria targeted GSH analog with a counter ion of CH3SO3-.
Sheu-NPL in view of Galley in view of Sheu et al. and in view of Pinnen n et al. teach a TPP+(PPh3+) conjugated to OMe modified GSH with a negatively charged counter ion of Bromide as applied to claims 1-4, 6-9, 13-14, and 24 above.

    PNG
    media_image9.png
    164
    277
    media_image9.png
    Greyscale
Sheu-NPL in view of Galley in view of Sheu et al. and in view of Pinnen n et al. do not teach a counter ion as CH3SO3-.
Similarly, Apostolova et al. teach targeting antioxidants to mitochondria (Title). Apostolova et al. teach a counter ion of Br- for TPP/PPh3 can be replaced by CH3SO3- (p713, Fig 14), reading on claim 23. 
One or ordinary skill in the art before the effective filing date of this invention would have been found it obvious to substitute a counter ion of Br- by CH3SO3- for TPP/PPh3 because Apostolova et al. teach a counter ion of Br- for TPP/PPh3 can be replaced by CH3SO3- (p713, Fig 14). The combination would have reasonable expectation of success because the references teach the use of TPP/PPh3 for targeting antioxidants to mitochondria.
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. See response to arguments above.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
11-October-2022
/ARADHANA SASAN/
Primary Examiner, Art Unit 1615